Case 1:16-cv-00448-LEK-WRP Document 205 Filed 01/18/19 Page 1 of 2                 PageID #:
                                  2598
                                      MINUTES



  CASE NUMBER:            CIVIL NO. 16-00448LEK-RT
  CASE NAME:              Craig Connelly, individually and on behalf of all others
                          similarly situated , et al. Vs. Ekimoto & Morris, LLLC
                          a Hawai'i limited liability law company, as individual entities,
                          et al.
  ATTYS FOR PLA:
  ATTYS FOR DEFT:
  INTERPRETER:


       JUDGE:       Leslie E. Kobayashi          REPORTER:

       DATE:        01/18/2019                   TIME:


 COURT ACTION: EO: COURT’S INCLINATIONS REGARDING PENDING
 MATTERS IN THIS CASE

 I.    Class Certification

        Before the Court are: Defendant Ekimoto & Morris, LLLC’s (“E&M”) First
 Amended Motion to Deny Class Certification (“Motion”), filed May 22, 2018; and
 Defendant Association of Apartment Owners of Ko Olina Kai Golf Estates and Villa’s
 (“Ko Olina AOAO”) joinder in the Motion (“Joinder”), filed August 1, 2018. [Dkt. nos.
 163, 192.] The Court finds these matters suitable for disposition without a hearing
 pursuant to Local Rule 7.2(d).

        On January 17, 2019, this Court filed an Order Granting Motion to Deny Class
 Certification and Joinder Therein and Denying Motion for Class Certification in the case
 involving the claims that were severed from the instant case on November 3, 2017,
 Brown v. Porter McGuire Kiakona & Chow, LLP, et al., CV 17-005544 LEK-RT
 (“Brown 1/17/19 Order”). [Dkt. no. 106 (severance order); Brown, dkt. no. 123 (Brown
 1/17/19 Order).] This Court hereby informs the parties that it is inclined to grant E&M’s
 Motion and the Ko Olina AOAO’s Joinder, based on the analysis set forth in the Brown
 1/17/19 Order.

         Plaintiffs Craig Connelly and Kristine Connelly (“the Connellys”) are ORDERED
 to file a memorandum setting forth any reason why this Court should rule differently in
 the instant case than this Court ruled in the Brown 1/17/19 Order. The Connellys’
Case 1:16-cv-00448-LEK-WRP Document 205 Filed 01/18/19 Page 2 of 2                 PageID #:
                                  2599
 memorandum must be filed by February 1, 2019. Any defendant may file a response to
 the Connellys’ memorandum by February 8, 2019. The Court will take the Motion and
 the Joinder under advisement thereafter.

 II.    Magistrate Appeal

         Also before this Court is the Connellys’ Appeal to the District Court from the
 Magistrate Judge’s Orders [ECF Nos. 169, 175] Granting in Part and Denying in Part
 Plaintiffs’ Motion to Amend the Complaint and Denying Reconsideration (“Appeal”),
 filed July 3, 2018. [Dkt. no. 180.] The Appeal has been fully briefed. [E&M’s mem. in
 opp., filed 7/17/18 (dkt. no. 184); Ko Olina AOAO’s joinder in the mem. in opp., filed
 7/17/18 (dkt. no. 185); Connellys’ reply, filed 7/31/18 (dkt. no. 189).] The Court will
 consider the Appeal as a nonhearing matter pursuant to Local Rule 7.2(e).

         On July 5, 2018, this Court issued the Order Granting Defendant Ekimoto &
 Morris, LLLC’s Motion to Dismiss Third Amended Class Action Complaint Filed May
 18, 2018 (“7/5/18 Order”). [Dkt. no. 182.] If this Court rules on the Motion and Joinder
 as set forth in the above inclination, this Court will: 1) vacate the magistrate judge’s
 orders that are the subject of the Appeal; [dkt. no. 169, 175;] 2) remand the matter to the
 magistrate judge to reconsider the issue of whether the Connellys should be allowed to
 amend the Third Amended Class Action Complaint, [filed 5/18/18 (dkt. no. 162),] in light
 of the 7/5/18 Order and the denial of class certification; and 3) deny the Connellys’
 Appeal as moot.

       This Court will therefore reserve ruling on the Appeal until it has ruled on the
 Motion and Joinder.

        IT IS SO ORDERED.

 Submitted by: Warren N. Nakamura, Courtroom Manager
